Title: To Benjamin Franklin from Cecilia Davies, 30 January 1778
From: Davies, Cecilia
To: Franklin, Benjamin


Sir.
Paris Janry. 30th. 1778.
I should have been happy to the greatest degree in the honour of Dining with you Sunday, but to my misfortune since my Sister’s late Illness she does not Dine from home; but I shall have the honour of waiting on you with my Mother and Sister Sunday afternoon if you will give us leave. They desire their most sincere Compliments with a thousand thanks for the kind Invitation, please to accept mine likewise. I have the honour to be with the greatest respect and Attachment Sir Your most Obliged and most Humble Servant
Davies Inglesina.
 
Notation: Davis Inglesena
